Exhibit 10.148

 

FOURTH AMENDMENT TO LEASE

 

This agreement is made as of this 6th day of August, 2007 by and between
Kingfisher, LLC, (hereinafter the “Landlord”) and Mechanical Technology
Incorporated (hereinafter the “Tenant”).

 

PRELIMINARY STATEMENT

 

The Landlord and Tenant entered into a lease (The “Lease”) dated April 2, 2001,
and amended by First Amendment to Lease dated March 13, 2005, Second Amendment
to Lease dated December 12, 2005 and Third Amendment to Lease dated August 7,
2006, for certain Premises at 431 New Karner Road, Albany, New York, consisting
of 23,511 Net Usable Square Feet. Tenant desires to extend the current lease
term for an additional 2 years.

 

Accordingly, the parties agree to amend and modify the Lease as hereinafter set
forth:

 

 

1.

The current Lease Term shall be extended to expire December 31, 2009.

 

 

2.

The date by which Tenant must exercise its option to renew the Lease, as per
Section 25.17, shall be June 30, 2009.

 

 

3.

Base Rent, as per Section 3.02 of the Lease and Base Rent for Additional
Premises of the First Amendment to Lease, shall be $10.50 per Gross Leaseable
Square Foot for the period beginning January 1, 2008 and ending December 31,
2009.

 

Except as modified herby, all terms and conditions of the Lease are hereby
ratified and confirmed by the parties hereto.

 

IN WITNESS WHEREOF, Landlord and Tenant have signed and sealed this Modification
to Lease as of the day and year first above written.

 

 

 

Landlord:

KINGFISHER, LLC

 

Tenant:

MECHANICAL TECHNOLOGY INCORPORATED

 

By: 


/S/ Edward L. Hoe, Jr.

 

By: 


/S/ Peng K. Lim

 

 

Edward L. Hoe, Jr.

Member Manager

 

 

Peng K. Lim

Chief Executive Officer

 

 

 

 